Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
ONODERA et al. (2016/0333159) and in further view of FUKUHARA (2004/0166042).
	Regarding claim 4, ONODERA et al. discloses a method for manufacturing a foam molded body, comprising: 
	a step of forming a foam parison by melting and kneading a raw material resin and a foaming gas in a cylinder of an extruder to obtain a melt- kneaded resin [0024], [0076], storing the melt-kneaded resin in a cylinder of an accumulator (24) ([0076], Fig.8), and after a predetermined amount of the melt-kneaded resin is stored in the cylinder of the accumulator, moving a piston (26) of the accumulator to extrude the melt-kneaded resin from a die slit provided in a head (28) ([0076], Fig.8), and 
	a step of molding the foam parison using split molds (12a and 12b) to obtain the foam molded body ([0076]-[0079], Fig.8), wherein the molding is a blow molding in which the foam parison is molded by blowing air into cavity of the split molds ([0028], [0048]-[0055]).
	ONODERA et al. is silent to the foaming gas to be a gas obtained by removing oxygen from air with an absorbent.  However, ONODERA et al. discloses said foaming gas is nitrogen [0066] and FUKUHARA teach nitrogen gas is obtained by removing oxygen from air with an absorbent [0003], [0071].  Therefore, it would have been obvious to one of ordinary skill in the art the foaming gas nitrogen of ONODERA et al. is obtained by removing oxygen from air with an absorbent as taught by FUKUHARA since nitrogen gas is easily produced in that way.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKIWA et al. (2013/0032963) and in further view of FUKUHARA (2004/0166042).
	Regarding claim 1, TOKIWA et al. discloses a method for manufacturing a foam molded body, comprising: 
	a step of forming a foam parison by melting and kneading a raw material resin and a foaming gas in a cylinder of an extruder to obtain a melt- kneaded resin [0094], storing the melt-kneaded resin in a cylinder of an accumulator ([0031], [0094]), and after a predetermined amount of the melt-kneaded resin is stored in the cylinder of the accumulator, moving a piston of the accumulator to extrude the melt-kneaded resin from a die slit provided in a head ([0094]), and 
	a step of molding the foam parison using split molds (22a and 22b) to obtain the foam molded body ([0025], [0094]), wherein the molding is a blow molding in which the foam parison is molded by blowing air into cavity of the split molds ([0094]).
	TOKIWA et al. is silent to the foaming gas to be a gas obtained by removing oxygen from air with an absorbent.  However, TOKIWA et al. discloses said foaming gas is nitrogen [0027] and FUKUHARA teach nitrogen gas is obtained by removing oxygen from air with an absorbent [0003], [0071].  Therefore, it would have been obvious to one of ordinary skill in the art the foaming gas nitrogen of TOKIWA et al. is obtained by removing oxygen from air with an absorbent as taught by FUKUHARA since nitrogen gas is easily produced in that way.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that FUKUHARA does not describe anything about the use of such a gas, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, FUKUHARA teaches nitrogen gas is obtained by removing oxygen from air with an absorbent [0003], [0071] and TOKIWA discloses in paragraph [0027] that nitrogen gas may be used instead of carbon dioxide gas.  Therefore, the combined teachings of TOKIWA with FUKUHARA teach “a gas obtained by removing oxygen from air with an absorbent”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742